Title: To James Madison from Ebenezer Stevens, 24 June 1801
From: Stevens, Ebenezer
To: Madison, James


Sir
New York 24 June 1801
I am Hond. with your respects of the 17th. Inst. and would observe that, the Ship Peace & Plenty, has her Cargo onboard, except, some part of the Lumber which I purpose to put on Deck, this will be completed before the Invoice, can be return’d, which now Accompanies this to have the necessary documents to be attached thereto.
For purpose of having the Invoice appear in form, I have put the prices to the Cannon & powder, which will shew the Value of this Cargo together with the remaining part, which I purchas⟨ed⟩ This has been the usual mode, and trust it will appear to you as proper.
In order to make a completion of the Tunisian Demand, the owner of the Ship has agreed to take what remains, (that could not be stow’d in the hole,) on Deck, for which, I am to allow an additionl. freight, to be valued, by the Navy Agent, & Mr Thompson, the Gentl. who, were first appointed to settle the freight of the Ship. I apprehend, that if this Ship should be detain’d waiting for the Geo: Washington, that Demurrage will accrue. As the Owner is now in Phil: I have wrote the Purveyor, to call on him, and communicate the purport of your letter, and inform me the result.
I will thank you to let, the Invoice & other pape⟨rs⟩ come, under Cover to me, in order that I may enclose the Bill Lading, as the Captn. declines signing it, ’till the Cargo is all onboard.

Enclosed is the Charter party enter’d into with Mr. Kingston, for your use. I have the Honor to be Sir with respect Your Hble St.
Ebenr Stevens.
 

   
   RC and enclosures (DNA: RG 59, ML). Enclosures 6 pp.



   
   Stevens accounted for cannon, lumber, naval stores, and gunpowder priced at $23,624 and various charges amounting to $1,666.


